Title: Agreement Between John Nicholson and Alexander Hamilton, Abijah Hammond, and Nicholas Low, 8 February 1794
From: Nicholson, John,Hamilton, Alexander,Hammond, Abijah,Low, Nicholas
To: 


[Philadelphia] February 8, 1794. “… in Consequence of certain Agreements between Alex Hamilton Esq of Philadelphia City and Nicholas Low and Abijah Hammond of the City of New York Merchants of the One part, and John Campbell now or late of Patterson in the State of New Jersey of the other part and which have by Mutual Consent since been disolved, the party first herein named deem it necessary to have some indemnification against damages … by reason of the Agreements above refered to. Now these presents Witnesseth that John Nicholson of the City of Philadelphia Esqr doth hereby Covenant and agree to and with the said Hamilton, Low and Hammond … that the said Nicholson shall and will … save harmless and keep indemnified the said Alexander Hamilton Nicholas Low and Abijah Hammond … from all Costs charges … and damages.…”
